FILED
                                                                      Oct 20 2020, 8:51 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Terry A. White                                             Curtis T. Hill, Jr.
Evansville, Indiana                                        Attorney General of Indiana

                                                           Ian McLean
                                                           Supervising Deputy Attorney
                                                           General
                                                           Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Jordan Allen Temme,                                        October 20, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           20A-CR-275
        v.                                                 Appeal from the Vanderburgh
                                                           Superior Court
State of Indiana,                                          The Honorable Robert J. Pigman,
Appellee-Plaintiff                                         Judge
                                                           Trial Court Cause No.
                                                           82D03-1606-F1-3715



Altice, Judge.




Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020                           Page 1 of 16
                                                 Case Summary


[1]   Pursuant to a negotiated plea agreement, Jordan Allen Temme was convicted,

      under two separate causes, of two Level 6 felonies and eight misdemeanors and

      was sentenced to an aggregate executed term of nine years. The trial court’s

      sentencing order allocated credit time between certain counts, with the bulk –

      450 days of credit – applied toward three of the misdemeanors under this cause.


[2]   Due to an error by the Indiana Department of Correction (DOC) regarding

      application of Temme’s presentence credit time, he was released from

      incarceration with about two and one-half years still remaining on his executed

      sentence. This resulted from Temme’s term of imprisonment being served in

      prison (for the felony offenses) and the local jail (for the misdemeanor offenses),

      and the misdemeanor credit time – 450 days – being applied erroneously to

      each stint of imprisonment.


[3]   Within a month of Temme’s erroneous release, the State filed a motion with the

      trial court to re-examine credit time. Temme never denied that an error

      occurred, but he asked the court to apply the doctrine of “credit for time

      erroneously at liberty” (the Doctrine) or, in the alternative, to permit him to

      serve the remainder of his sentence on work release through community

      corrections. The trial court denied Temme’s motions and ordered that he serve

      the remainder of his executed time in prison. The trial court, however, stayed

      the matter pending appeal. Temme now appeals and asks that, as a matter of




      Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020       Page 2 of 16
      first impression in Indiana, we adopt the Doctrine and apply it here, where he

      was negligently released early by the DOC through no fault of his own.


[4]   We affirm. 1


                                        Facts & Procedural History


[5]   In June 2016, the State charged Temme under the instant cause, No. 82D03-

      1606-F1-3715 (Cause F1-3715), with two counts of Level 1 felony rape (Counts

      1 and 2) and one count of Level 3 felony criminal confinement (Count 3). The

      next month, the State amended the criminal information and added one count

      of Level 6 felony unlawful possession of a syringe (Count 4) and five counts of

      Class A misdemeanor possession of a controlled substance (Counts 5-9). The

      State amended the information once again in November 2017 by adding one

      count each of Class A misdemeanor operating while intoxicated (Count 10),

      Class A misdemeanor battery (Count 11), and Class B misdemeanor public

      intoxication (Count 12).


[6]   Temme remained in jail since June 24, 2016, unable to post bond. In the

      meantime, the State filed a separate criminal action against Temme in

      September 2017, under cause No. 82D03-1709-F6-5758 (Cause F6-5758), for

      attempted obstruction of justice, a Level 6 felony.




      1
       We conducted a virtual oral argument in this case on September 22, 2020. We thank counsel for their
      excellent advocacy and presentations.

      Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020                           Page 3 of 16
[7]   On November 17, 2017, Temme and the State reached an agreement pursuant

      to which the State agreed to dismiss Counts 1 through 3 and Temme agreed to

      plead guilty to the remaining nine counts under Cause F1-3715 and the one

      count in Cause F6-5758. The plea agreement also provided for a total executed

      sentence of nine years.


[8]   On December 20, 2017, the trial court sentenced Temme and applied credit

      time for his pretrial confinement as follows:


                Count 4                    2.5 years         executed       1 day credit


                Count 5                    1 year            executed


                Count 6                    1 year            180 days
                                                             executed

                Count 7                    1 year            suspended


                Count 8                    1 year            suspended


                Count 9                    1 year            suspended


                Count 10                   1 year            time served    180 days credit


                Count 11                   1 year            time served    180 days credit


                Count 12                   ½ year            time served    90 days credit

                Cause F6-5758              2.5 years         executed       90 days credit




      Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020                    Page 4 of 16
       All terms were ordered to be served consecutively. Thus, Temme received an

       aggregate sentence of twelve and one-half years, with three and one-half of

       those years suspended (nine executed) and credit for 541 days. With respect to

       Cause F1-3715, the trial court expressly indicated that one day of credit time

       went toward the felony conviction and 450 days of credit time went toward the

       misdemeanor convictions under Counts 10 through 12.


[9]    Temme’s credit status and time yet to be served were calculated by the DOC

       upon his arrival at the Reception and Diagnostic Center (RDC). The intake

       staff incorrectly applied the misdemeanor credit time of 450 days toward his

       felony sentences. As a result, he was erroneously released from prison on

       October 4, 2018, to the custody of the Vanderburgh County Jail 2 to serve his

       misdemeanor sentences. He was also released from parole. The jail staff then

       applied the same 450 days of credit to the service of his misdemeanor sentences.

       Temme was released from jail on July 4, 2019, having served essentially no

       time for his felony conviction under F1-3715 (the time he did serve in prison

       completed his felony sentence under F6-5758).


[10]   On July 25, 2019, three weeks after Temme’s release from jail, the State filed a

       Motion Requesting the Court to Re-examine Defendant’s Credit Time. The

       trial court held a hearing on the State’s motion on September 6 and October 1,

       2019. On the second day of the hearing, Jennifer Farmer, Director of the




       2
           For part of the time, Temme was placed at the Jefferson County Jail due to overcrowding.


       Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020                            Page 5 of 16
       Sentence Computation and Release Section of the DOC, testified. Farmer

       explained the DOC error, which resulted in Temme’s early release, and noted

       that the mistake was missed at every level within the DOC. She also

       acknowledged that Temme did not contribute to the error and had no conduct

       marks against him.


[11]   Temme testified that when he checked his projected release date in February

       2019 and was told it would be in July 2019, he “knew that wasn’t correct.”

       Transcript at 28. He and his sister contacted the jail and the RDC to “get

       answers” and were assured the release date was correct. Id. Temme also

       contacted his attorney about the matter and then “kinda left it as that.” Id.

       Upon his early release in July 2019, Temme moved in with his parents and

       immediately returned to work as a pipefitter with his prior employer.


[12]   At the end of the hearing on October 1, 2019, the trial court took the matter

       under advisement and gave the parties ten days to submit legal authority, which

       they did. Thereafter, on November 11, 2019, the trial court held a pretrial

       conference and scheduled a review hearing for January 6, 2020.


[13]   On January 3, 2020, Temme filed a Motion to Award Credit Time for Time

       Erroneously at Liberty, Motion for Remainder of Executed Sentence to be

       Served in Community Corrections, and Motion to Modify Sentence to

       Community Corrections. At the hearing on January 6, 2020, the trial court

       denied the motions filed by Temme and ordered him back to the DOC to

       complete his sentence. The trial court stayed the order pending appeal and


       Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020      Page 6 of 16
       directed Temme to be monitored by the Vanderburgh County Probation

       Department during his release. Temme now appeals, challenging only the

       denial of his Motion to Award Credit Time for Time Erroneously at Liberty.


                                            Discussion & Decision


[14]   Temme asserts that it is “draconian to re-incarcerate a faultless rehabilitated

       prisoner because of the government’s negligence in delaying the expiration of

       his sentence.” Appellant’s Brief at 11. Relying on cases from other jurisdictions,

       Temme urges us to adopt the Doctrine and apply it here because (1) he had

       clean hands (i.e., was not at fault for his time spent at liberty) and (2) the

       government was negligent in releasing him early due to the DOC’s

       miscalculation of credit time.


[15]   The Doctrine is an equitable doctrine, pursuant to which “a defendant

       mistakenly released for a short period of time or with a lesser degree of

       governmental fault will be granted day-for-day credit.” Gabriel J. Chin, Getting

       Out of Jail Free: Sentence Credit for Periods of Mistaken Liberty, 45 Cath. U. L. Rev.

       403, 404 (1996). Although there is variability in its application, the Doctrine

       has strong roots in federal jurisprudence and has been adopted in many states.

       See generally Andrew T. Winkler, Implicit in the Concept of Erroneous Liberty: The

       Need to Ensure Proper Sentence Credit in the Fourth Circuit, 35 N.C. Cent. L. Rev. 1,

       17 (2012); Danielle E. Wall, Note, A Game of Cat and Mouse-or Government and

       Prisoner: Granting Relief to an Erroneously Released Prisoner in Vega v. United States,

       53 Vill. L. Rev. 385, 400 (2008); Chin, supra, 45 Cath. U. L. Rev. 403.


       Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020           Page 7 of 16
[16]   The Doctrine’s origin can be traced to White v. Pearlman, 42 F.2d 788 (10th Cir.

       1930). In that case, the prisoner had been released through no fault of his own

       and was “brushed aside” when he attempted to call attention to the mistake. Id.

       at 789. The Tenth Circuit held that “where a prisoner is discharged from a

       penal institution, without any contributing fault on his part, and without

       violation of conditions of parole, [ ] his sentence continues to run while he is at

       liberty.” Id.


[17]   While courts vary in their interpretation and application of the Doctrine,

       adopting courts “generally agree upon the ‘power of the government to

       recommit a prisoner who is released or discharged by mistake, where his

       sentence would not have expired if he had remained in confinement.’” Vega v.

       United States, 493 F.3d 310, 315 (3d Cir. 2007) (quoting Pearlman, 42 F.2d at

       789); see also Green v. Christiansen, 732 F.2d 1397, 1399 (9th Cir. 1984) (“A

       ministerial mistake does not necessarily excuse Green from serving the rest of

       his sentence.”). “In other words, a mistaken release does not prevent a

       government from reincarcerating a prisoner who has time to serve. The

       question is whether he should be given credit against his sentence for the time

       he was at liberty.” Vega, 493 F.3d at 316.


[18]   The prevailing federal common law rule is based on the following reasoning, as

       expressed by Judge Posner:


               [U]nless interrupted by fault of the prisoner (an escape, for
               example) a prison sentence runs continuously from the date on
               which the defendant surrenders to begin serving it. The

       Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020       Page 8 of 16
               government is not permitted to delay the expiration of the
               sentence either by postponing the commencement of the sentence
               or by releasing the prisoner for a time and then reimprisoning
               him. United States v. Melody, 863 F.2d 499, 504 (7th Cir. 1988);
               Cox v. United States, [] 551 F.2d [1096,] 1099 [(7th Cir. 1977)];
               Shields v. Beto, 370 F.2d 1003, 1006 (5th Cir. 1967); White v.
               Pearlman, 42 F.2d 788 (10th Cir. 1930); Ex parte Eley, 9 Okla. Crim.
76, 130 P. 821 (App. 1913); In re Strickler, 51 Kan. 700, 33 P.
620 (1893). So, for example, if the sentence is five years and the
               defendant begins to serve it on July 1, 1990, the government
               cannot, by releasing him between January 1, 1992, and
               December 31, 1992, postpone the expiration of his sentence from
               June 30, 1995, to June 30, 1996 – cannot in fact postpone it a day
               beyond June 30, 1995. The sentence expires on schedule even
               though the defendant will have served four years rather than five.
               The government is not permitted to play cat and mouse with the
               prisoner, delaying indefinitely the expiation of his debt to society
               and his reintegration into the free community. Punishment on
               the installment plan is forbidden.


       Dunne v. Keohane, 14 F.3d 335, 336 (7th Cir. 1994). “[T]he core principle upon

       which the doctrine rests [is that] the government is not permitted to delay the

       expiration of a prisoner’s sentence.” Winkler, supra, 35 N.C. Cent. L. Rev. at

       17.


[19]   The Ninth Circuit has explained that under the Doctrine, “a convicted person is

       entitled to credit against his sentence for the time he was erroneously at liberty

       provided there is a showing of simple or mere negligence on behalf of the

       government and provided the delay in execution of sentence was through no

       fault of his own.” United States v. Martinez, 837 F.2d 861, 865 (9th Cir. 1988);

       see also Vega, 493 F.3d at 319 (placing burden on the government to avoid

       Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020        Page 9 of 16
       application of the Doctrine by proving either “(1) that there was no negligence

       on the part of the imprisoning sovereign, or (2) that the prisoner obtained or

       retained his liberty through his own efforts”). This is essentially the test

       advanced by Temme for our adoption.


[20]   The State’s primary argument is that we should refuse to adopt the Doctrine

       from federal common law because it is barred by statute in Indiana.

       Specifically, the State asserts that our courts “cannot grant any form of credit

       against a sentence unless authorized by the General Assembly.” Appellee’s Brief

       at 14 (citing Hickman v. State, 81 N.E.3d 1083, 1085 (Ind. Ct. App. 2017)

       (“credit time is a statutory right”)). Because Temme was neither imprisoned

       nor confined following his erroneous early release, the State argues that he

       could not be accruing time toward his sentence. See Ind. Code § 35-50-6-0.5(1)

       (definition of “accrued time” as “the amount of time that a person is

       imprisoned or confined”).


[21]   Alternatively, the State suggests that if we adopt the Doctrine in Indiana, we

       consider the balancing test recently applied by the Fourth Circuit in United

       States v. Grant, 862 F.3d 417 (4th Cir. 2017). In Grant, the court set out the

       background of federal jurisprudence since Pearlman:


               Since then, several of our sister circuits have also recognized, at
               least to some degree and in some circumstances, a federal
               common law right to credit for time erroneously spent at liberty.
               See Espinoza v. Sabol, 558 F.3d 83, 88-89 (1st Cir. 2009); Vega v.
               United States, 493 F.3d 310, 318 (3d Cir. 2007); Free v. Miles, 333
F.3d 550, 554 (5th Cir. 2003); Dunne v. Keohane, 14 F.3d 335,

       Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020       Page 10 of 16
        336–37 (7th Cir. 1994); Kiendra v. Hadden, 763 F.2d 69, 72-73 (2d
        Cir. 1985); United States v. Croft, 450 F.2d 1094, 1097 (6th Cir.
        1971); Smith v. Swope, 91 F.2d 260, 262 (9th Cir. 1937). In these
        cases, the courts, regardless of the precise framework used to
        determine a prisoner’s entitlement to credit, universally apply
        two principles. First, a prisoner may not receive credit if he had
        a role in creating his premature release. Second, a prisoner has a
        right to credit if the Government maliciously caused his
        premature release.


        Fashioning the appropriate approach in a case, like the one at
        hand, involving neither of these scenarios has proved more
        difficult. Some courts will not award credit unless the
        Government acted maliciously. The Fifth Circuit, for example,
        has characterized the “sole purpose” of granting credit for time at
        liberty as “prevent[ing] the government from abusing its coercive
        power to imprison a person by artificially extending the duration
        of his sentence through releases and re-incarcerations.” Free, 333
F.3d at 554. Similarly, the Seventh Circuit has described “the
        core area of [the common law rule’s] application” as occasions in
        which “the government is trying to delay the expiration of the
        defendant’s sentence.” Dunne, 14 F.3d at 336-37.


        On the other hand, some courts award credit whenever the
        Government errs, even if it was merely negligent. Thus, the
        Ninth Circuit has promulgated a categorical rule awarding credit
        whenever the Government mistakenly releases a prisoner. See
        Swope, 91 F.2d at 262 (“The prisoner ... must be deemed to be
        serving [his time] from the date he is ordered to serve it ... if,
        without his fault, the marshal neglects to place him in the proper
        custody.”). Similarly, although the Second, Sixth, and Tenth
        Circuits have engaged in a detailed, fact-bound discussion before
        awarding credit, each appears to anchor its analysis in a similar
        categorical rule. See Kiendra, 763 F.2d at 72-73 (following
        Swope); Croft, 450 F.2d at 1099 (same); [Pearlman], 42 F.2d at
        789.

Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020      Page 11 of 16
               The Third Circuit has formulated its own approach. In Vega,
               that court adopted a burden-shifting framework to decide
               whether to award credit. Under it, the prisoner bears the initial
               burden of “demonstrat[ing] that he has been released despite
               having unserved time remaining on his sentence.” Vega, 493
F.3d at 319. If the prisoner does so, the burden then shifts to the
               Government, which must “prove either (1) that there was no
               negligence on the part of the imprisoning sovereign, or (2) that
               the prisoner obtained or retained his liberty through his own
               efforts.” Id.


       Grant, 862 F.3d at 420 (footnote omitted).


[22]   The Vega court indicated that the Doctrine serves “the prisoner’s interest in

       serving his sentence in a continuous and timely manner, the need to limit the

       arbitrary use of governmental power, and the government’s and society’s

       interest in making sure a prisoner pays the debt he owes to society.” Vega, 493
F.3d at 319. The Grant court added to this list: “Awarding credit also

       implicates a prisoner’s interest in reintegrating into the community, the

       Government’s interest in incentivizing prisoners to self-report any erroneous

       release, and society’s general interest in achieving a balance of equities.” Grant,
862 F.3d at 421. The Grant court emphasized that “the award of such relief

       must attempt to accommodate all these interests” and faulted the Vega court for

       unduly prioritizing one interest, deterring the government from erroneously

       releasing prisoners early. Id.


[23]   Ultimately, the Grant court balanced the various interests implicated in a

       decision to award credit for time erroneously spent at liberty as follows:


       Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020       Page 12 of 16
               That Grant’s underlying conviction and underlying supervised
               probation violation involved nonviolent drug offenses, and that
               Grant proactively brought his erroneous release to the
               Government’s attention support his plea for credit. But a number
               of other interests support the district court’s denial of credit.
               Grant seeks ten days of credit for a fifteen-day sentence; he has
               paid only one-third of his debt to society. Given that the
               magistrate judge allowed Grant to serve this ten-day period “on
               weekends or other days” to accommodate his employment
               schedule, re-incarceration would (at most) only minimally hinder
               Grant’s reintegration into society. Moreover, Grant’s ten days of
               additional time in prison is by definition short enough to avoid
               the disruption to a prisoner’s life that re-incarceration for a period
               of months or years might pose. And finally, the Government’s
               promptness in working to correct its mistake upon learning of its
               error underscores the lack of any malice on its part.
Id. at 421-22 (internal citation omitted). The court affirmed the denial of relief

       to Grant.


[24]   Although the balancing approach applied in Grant is appealing, we do not

       adopt it – or any other test set out above – as common law in this state because

       the award of credit time is covered by statute, and the type of credit sought in

       this case is not the type authorized by the General Assembly. 3 Cf. State v.

       Friedlander, 923 N.W.2d 849, 863 n.12 (Wis. 2019) (“While it might be

       tempting to pick and choose a case from another jurisdiction to lend support for

       granting or not granting sentence credit, that exercise is of little value without




       3
         See Ind. Code Chap. 35-50-6 (containing fourteen sections addressing release from imprisonment and/or
       credit time).

       Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020                          Page 13 of 16
       also considering the facts and law underlying that decision. Instead of turning

       to other jurisdictions for guidance, we rely upon Wisconsin’s comprehensive

       sentence credit statutes, [among other things].”). Thus, we cannot look to

       equity to grant the relief requested by Temme based on the DOC’s simple

       negligence in releasing him early.


[25]   Our rejection of this equitable, common law doctrine does not, however, mean

       that an erroneously released prisoner in this state can never be entitled to credit

       for time erroneously at liberty. Federal substantive due process guarantees still

       remain applicable. 4 Under these constitutional guarantees, an individual is

       entitled to relief where the State’s actions “are so affirmatively improper or

       grossly negligent that it would be unequivocally inconsistent with ‘fundamental

       principles of liberty and justice’ to require a legal sentence to be served in its

       aftermath.” See Martinez, 837 F.2d at 864 (failure to order the execution of

       sentence for over seven years was not found to be so affirmatively wrong or

       grossly negligent that fundamental fairness was violated); see also Vega, 493 F.3d

       at 316 (noting that federal substantive due process challenges to government

       action present “the threshold question [of] whether the behavior of the

       governmental officer is so egregious, so outrageous, that it may fairly be said to




       4
         Decisions relying upon due process are distinct from the Doctrine and grant “absolute discharge, rather
       than day-for-day credit, as a remedy for delay in commencing or continuing a sentence.” Chin, supra, 45
       Cath. U. L. Rev. at 418. “These cases hold that the government has waived jurisdiction, or is estopped from
       reincarcerating the defendant based on misconduct going beyond mere negligence.” Id.; see also Vega, 493
F.3d at 317(“We are … unable to conclude that credit for time spent at liberty is among those ‘fundamental
       principles of liberty and justice which lie at the base of all our civil and political institutions.’”) (quoting
       Powell v. Alabama, 287 U.S. 45, 67 (1932)).

       Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020                                Page 14 of 16
       shock the contemporary conscience.”) (quoting County of Sacramento v. Lewis,

       523 U.S. 833, 847 n. 8, (1998)).


[26]   In this case, Temme has not shown that the government’s actions were

       anything beyond mere negligence, and he has failed to expound on any

       substantive due process arguments based on waiver or estoppel. We find

       particularly notable here that the State discovered and attempted to rectify the

       DOC’s negligence within three weeks of Temme’s erroneous release. The

       circumstances of this case simply do not rise to the level of conduct “so

       affirmatively improper or grossly negligent” by the government as to rise to the

       level of a due process violation.


[27]   We sympathize with Temme’s plight and commend him on his effective

       reintegration into society. Indeed, by all accounts, Temme has been a hard-

       working, law-abiding citizen since his release from incarceration some fifteen

       months ago. The DOC’s inadvertent and quickly-discovered error in this case,

       however, does not operate under the law of this state to cancel any part of

       Temme’s punishment for the crimes for which he was justly convicted and

       sentenced. Accordingly, we conclude that the trial court did not err in denying

       Temme’s Motion to Award Credit Time for Time Erroneously at Liberty. 5




       5
         Temme does not appeal the denial of his motions to modify sentence and to serve the remainder of his
       sentence in community corrections. Therefore, we do not review these ruling. We observe, however, that
       had the court ordered Temme to serve his time through community corrections rather than simply staying
       execution of his sentence pending appeal, he could have been accruing time toward his sentence. Of course,


       Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020                           Page 15 of 16
[28]   Judgment affirmed.


       May, J. and Robb, J., concur.




       Temme may file another petition with the trial court to seek such placement, noting the unique circumstances
       of this case and his good behavior during the lengthy proceedings following his early release.

       Court of Appeals of Indiana | Opinion 20A-CR-275 | October 20, 2020                           Page 16 of 16